Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  December 14, 2016                                                                     Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  152849(86)                                                                                  Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                            Joan L. Larsen,
                                                                                                        Justices
            Plaintiff-Appellant,
                                                             SC: 152849
  v                                                          COA: 318329
                                                             Wayne CC: 11-011939-FC
  ALEXANDER JEREMY STEANHOUSE,
             Defendant-Appellee.
  ________________________________________/

          On order of the Chief Justice, the motion of the Attorney General for ten minutes
  of oral argument time is GRANTED.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 14, 2016